Exhibit 10.2

$25,000,000

OCLARO, INC.

OCLARO LUXEMBOURG S.A.

7.50% EXCHANGEABLE SENIOR SECURED SECOND LIEN NOTES

DUE 2018

PURCHASE AGREEMENT

December 10, 2012



--------------------------------------------------------------------------------

December 10, 2012

Morgan Stanley & Co. LLC 1585 Broadway

New York, New York 10036

Ladies and Gentlemen:

Oclaro Luxembourg S.A., a company organized under the laws of Luxembourg under
the form of socíeté anonyme, with a share capital of EUR 31,000, in the process
of registration with the Luxembourg register of Commerce and Companies, having
its registered office at 65 Boulevard Grande Duchesse Charlotte, L-1331
Luxembourg, Grand Duchy of Luxembourg (the “Issuing Subsidiary”) and a
wholly-owned indirect subsidiary of Oclaro, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to the several purchasers named in
Schedule I hereto (the “Initial Purchasers”) $25,000,000 principal amount of its
7.50% Exchangeable Senior Secured Second Lien Notes due 2018 (the “Securities”)
to be issued pursuant to the provisions of an Indenture (the “Indenture”)
between the Issuing Subsidiary and Wells Fargo Bank, National Association, as
Trustee (the “Trustee”), and the Guarantors (defined below). The term
“Securities” as used herein shall include the Guarantees (defined below) unless
the context otherwise requires. The Securities will be exchangeable into shares
of common stock, par value $0.01 per share, of the Company (the “Underlying
Securities”). The Securities and the Underlying Securities will be offered
without being registered under the Securities Act of 1933, as amended (the
“Securities Act”), to qualified institutional buyers in compliance with the
exemption from registration provided by Rule 144A under the Securities Act.

The Securities will be guaranteed on a senior basis (the “Guarantees”), jointly
and severally, by the Guarantors listed on Schedule III hereto (the
“Guarantors”). The Securities will be secured on a second-priority basis,
subject only to first-priority liens securing the second amended and restated
senior secured credit facility among the Company, its wholly-owned subsidiary,
Oclaro Technology Limited, as borrower, Wells Fargo Capital Finance, Inc. and
the other lenders party thereto (together with any replacement thereof, the
“Credit Agreement”), on substantially all of the tangible and intangible assets
of the Issuing Subsidiary and the Guarantors (other than Excluded Assets (as
defined in the Time of Sale Memorandum (as defined below))) (the “Collateral”)
whether now owned or hereafter acquired, subject to the Intercreditor Agreement
(as defined below), permitted liens and certain exceptions, as described under
the caption “Description of Notes—Security” in the Time of Sale Memorandum. The
Issuing Subsidiary, the Guarantors and the Trustee (in its capacity as “Notes
Collateral Agent” under the Indenture) will have a period of 90 days after the
Closing Date (as defined below) to enter into and perfect one or more security
agreements, debentures, share charges, mortgages, deeds of trust, assignment of
leases and rents, leasehold mortgages and other security or pledge agreements,
to be dated as of the Closing Date (as defined below) (collectively, the
“Security Documents”), pursuant to which second-priority liens on the Collateral
will be granted to the Notes Collateral Agent for the benefit of each holder of
the Securities (collectively, the “Secured Parties”), and the Notes Collateral
Agent and the agent under the Credit Agreement will enter into a Security
Interest Subordination Agreement, to be dated as of the Closing Date (the
“Intercreditor Agreement”, and together with the Security Documents, the
“Collateral Documents”).

 

1



--------------------------------------------------------------------------------

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum (the “Preliminary Memorandum”) and will prepare
a final offering memorandum (the “Final Memorandum”) including or incorporating
by reference a description of the terms of the Securities and the Underlying
Securities, the terms of the offering and a description of the Company, the
Issuing Subsidiary and the Guarantors. For purposes of this Agreement,
“Additional Written Offering Communication” means any written communication (as
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Securities other than the Preliminary
Memorandum or the Final Memorandum, and “Time of Sale Memorandum” means the
Preliminary Memorandum together with the Additional Written Offering
Communications, if any, each identified in Schedule II hereto. As used herein,
the terms Preliminary Memorandum, Time of Sale Memorandum and Final Memorandum
shall include the documents, if any, incorporated by reference therein on the
date hereof. The terms “supplement”, “amendment” and “amend” as used herein with
respect to the Preliminary Memorandum, the Time of Sale Memorandum, the Final
Memorandum or any Additional Written Offering Communication shall include all
documents subsequently filed by the Company with the Securities and Exchange
Commission (the “Commission”) pursuant to the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), that are, and are deemed to be, incorporated by
reference therein.

 

2



--------------------------------------------------------------------------------

1. Representations and Warranties of the Company, the Issuing Subsidiary and the
Guarantors. The Company, the Issuing Subsidiary and the Guarantors, jointly and
severally, represent and warrant to, and agree with, you that:

(a) (i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum complied or will comply when so filed in all
material respects with the Exchange Act and the applicable rules and regulations
of the Commission thereunder, (ii) the Time of Sale Memorandum does not, and at
the time of each sale of the Securities in connection with the offering when the
Final Memorandum is not yet available to prospective purchasers and at the
Closing Date (as defined in Section 5), the Time of Sale Memorandum, as then
amended or supplemented by the Company, if applicable, will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and (iii) the Preliminary Memorandum does not
contain and the Final Memorandum, in the form used by the Initial Purchasers to
confirm sales and on the Closing Date (as defined in Section 4), will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the representations and
warranties set forth in this paragraph do not apply to statements or omissions
in the Preliminary Memorandum, the Time of Sale Memorandum or the Final
Memorandum based upon information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through you expressly for use
therein.

(b) Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, and electronic road shows, if any, furnished
to you before first use, none of the Company, the Issuing Subsidiary or any
Guarantor has prepared, used or referred to, and will not, without your prior
consent, prepare, use or refer to, any Additional Written Offering
Communication.

(c) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own its property and to conduct its
business as described in the Time of Sale Memorandum and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole (“Material Adverse Effect”).

 

3



--------------------------------------------------------------------------------

(d) Each subsidiary of the Company, including the Issuing Subsidiary and each
Guarantor (other than the Company) has been duly incorporated, is validly
existing as a corporation in good standing (to the extent that such jurisdiction
recognizes the legal concept of good standing) under the laws of the
jurisdiction of its incorporation, has the corporate power and authority to own
its property and to conduct its business as described in the Time of Sale
Memorandum and is duly qualified to transact business and is in good standing
(to the extent that such jurisdiction recognizes the legal concept of good
standing) in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect; all of the issued shares of capital stock of each
subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable (to the extent such jurisdiction recognizes the
legal concept of non-assessability) and are owned directly by the Company, free
and clear of all liens, encumbrances, equities or claims, except those arising
with respect to the Credit Agreement and other permitted liens set forth in the
Time of Sale Memorandum and as would not have a Material Adverse Effect.

(e) This Agreement has been duly authorized, executed and delivered by the
Company, the Issuing Subsidiary and the Guarantors.

(f) The authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in each of the Time of Sale Memorandum and the
Final Memorandum.

(g) The shares of common stock, par value $0.01 per share, of the Company (the
“Common Stock”) outstanding prior to the issuance of the Securities have been
duly authorized and are validly issued, fully paid and non-assessable.

(h) The Securities have been duly authorized by the Issuing Subsidiary and, when
executed and authenticated in accordance with the provisions of the Indenture
and delivered to and paid for by the Initial Purchasers in accordance with the
terms of this Agreement, will be valid and binding obligations of the Issuing
Subsidiary, enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and equitable principles of general applicability, and will be entitled to the
benefits of the Indenture pursuant to which such Securities are to be issued.

 

4



--------------------------------------------------------------------------------

(i) The Underlying Securities initially issuable upon exchange of the Securities
have been duly authorized and reserved by the Company and, when issued upon
exchange of the Securities in accordance with the terms of the Securities, will
be validly issued, fully paid and non-assessable, and the issuance of the
Underlying Securities will not be subject to any preemptive or similar rights.

(j) The Indenture has been (and with respect to the Issuing Subsidiary, will be
prior to the Closing Date) duly authorized by the Issuing Subsidiary and each of
the Guarantors, and, when executed and delivered by the Issuing Subsidiary and
each of the Guarantors (assuming the due authorization, execution and delivery
by the Trustee) will be enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and equitable principles of general applicability.

(k) The execution and delivery by the Company, the Issuing Subsidiary and the
Guarantors of, and the performance by the Company, the Issuing Subsidiary and
the Guarantors of their obligations under, this Agreement, the Indenture, the
Collateral Documents and the Securities will not contravene (i) any provision of
applicable law, (ii) the certificate of incorporation, by-laws, memorandum or
articles of incorporation or other organizational or constituent document of the
Company, the Issuing Subsidiary or the Guarantors, (iii) any agreement or other
instrument binding upon the Company, the Issuing Subsidiary, the Guarantors or
any of their subsidiaries that is material to the Company and its subsidiaries,
taken as a whole, or (iv) any judgment, order or decree of any governmental
body, agency or court having jurisdiction over the Company or any subsidiary;
and no consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by the Company, the
Issuing Subsidiary or the Guarantors of their obligations under this Agreement,
the Indenture, the Collateral Documents or the Securities, except such as may be
required by the securities or Blue Sky laws of the various states in connection
with the offer and sale of the Securities.

(l) Since the date of the Time of Sale Memorandum, there has not occurred any
material adverse change, or any development involving a prospective material
adverse change, in the condition, financial or otherwise, or in the earnings,
business or operations of the Company and its subsidiaries, taken as a whole,
from that set forth in the Time of Sale Memorandum provided to prospective
purchasers of the Securities.

 

5



--------------------------------------------------------------------------------

(m) There are no legal or governmental proceedings pending or, to the knowledge
of the Company, threatened to which the Company or any of its subsidiaries is a
party or to which any of the properties of the Company or any of its
subsidiaries is subject other than proceedings accurately described in all
material respects in the Time of Sale Memorandum and proceedings that would not
have a Material Adverse Effect or materially impair the power or ability of the
Company or the Guarantors to perform their obligations under this Agreement, the
Indenture, the Collateral Documents or the Securities or to consummate the
transactions contemplated by the Time of Sale Memorandum.

(n) Except as set forth in the Time of Sale Memorandum, the Company and its
subsidiaries (i) are in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a Material Adverse Effect.

(o) Except as set forth in the Time of Sale Memorandum, there are no costs or
liabilities associated with Environmental Laws (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, singly or in the aggregate, have a
Material Adverse Effect.

(p) Neither the Company, the Issuing Subsidiary nor any Guarantor is, and after
giving effect to the offering and sale of the Securities and the application of
the proceeds thereof as described in the Final Memorandum will be, required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended (the “Investment Company Act”).

 

6



--------------------------------------------------------------------------------

(q) Neither the Company, the Issuing Subsidiary, the Guarantors nor any
affiliate (as defined in Rule 501(b) of Regulation D under the Securities Act,
an “Affiliate”) of the Company, the Issuing Subsidiary or any Guarantor has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Securities
in a manner that would require the registration under the Securities Act of the
Securities or (ii) offered, solicited offers to buy or sold the Securities by
any form of general solicitation or general advertising (as those terms are used
in Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act.

(r) It is not necessary in connection with the offer, sale and delivery of the
Securities to the Initial Purchasers in the manner contemplated by this
Agreement to register the Securities under the Securities Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended.

(s) The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.

(t) Neither the Company nor any of its subsidiaries or Affiliates, nor any
director, officer, nor, to the Company’s knowledge, any employee, agent or
representative of the Company or of any of its subsidiaries or Affiliates, has
taken or, if such persons or entities are controlled by the Company, will take
any action in furtherance of an offer, payment, promise to pay, or authorization
or approval of the payment or giving of money, property, gifts or anything else
of value, directly or indirectly, to any “government official” (including any
officer or employee of a government or government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office) to influence official action
or secure an improper advantage; and the Company and its subsidiaries and
Affiliates have conducted their businesses in compliance with applicable
anti-corruption laws and have instituted and maintain and, if such persons or
entities are controlled by the Company, will continue to maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein.

 

7



--------------------------------------------------------------------------------

(u) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(v) (i) The Company represents that neither the Company nor any of its
subsidiaries (collectively, the “Entity”) or any director, officer, or, to the
knowledge of the Entity, any employee, agent, Affiliate or representative of the
Company or any of its subsidiaries, is an individual or entity (“Person”) that
is, or is owned or controlled by a Person that is:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, Libya,
North Korea, Sudan and Syria).

(ii) Neither the Company, the Issuing Subsidiary nor any Guarantor will,
directly or indirectly, use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) For the past five years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.

 

8



--------------------------------------------------------------------------------

(w) Each of the Company and its subsidiaries has good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by it which is material to the business of the Company and its
subsidiaries, taken as a whole, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Time of Sale
Memorandum or such as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and its subsidiaries; and any real property and
buildings held under lease by the Company or its subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not materially interfere with the use made and proposed to be
made of such property and buildings by the Company and its subsidiaries, in each
case except as set forth in the Time of Sale Memorandum.

(x) (i) Except as set forth in the Time of Sale Memorandum, the Company and its
subsidiaries own, possess, or have valid, binding and enforceable licenses or
other rights to use, or can acquire such ownership or right to use on reasonable
terms, the patents, patent rights and patent applications, copyrights,
trademarks, service marks, trade names, Internet domain names, technology,
confidential information, software, know-how, (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures) and other intellectual property and proprietary rights necessary
for or material to the conduct of their business in the manner in which it is
presently being conducted and in the manner set forth in the Time of Sale
Memorandum (collectively, the “Company Intellectual Property”); (ii) (A) except
as set forth in the Time of Sale Memorandum, neither the Company nor any of its
subsidiaries has received any challenge (including without limitation, notices
of expiration) to the validity or enforceability of any patent or patent
application that is material to the conduct of the business of the Company and
its subsidiaries, taken as a whole (collectively, the “Company Patents”), from
any third party or governmental authority, and the Company and its subsidiaries
have made all filings and paid all fees necessary to maintain any Company
Patents owned by any of them, and (B) except as set forth in the Time of Sale
Memorandum, neither the Company nor any of its subsidiaries has received any
challenge (including without limitation, notices of expiration) to the validity
or enforceability of such other Company Intellectual Property that is material
to the conduct of the business of the Company and its subsidiaries, taken as a
whole, from any third party or governmental authority, and the Company and its
subsidiaries have made all filings and paid all fees necessary to maintain any
Company Intellectual Property owned by any of them; (iii) the Company and its
subsidiaries have taken reasonable measures necessary to secure their interests
in Company Intellectual Property, including the confidentiality of all material
trade secrets and confidential information which constitutes Company
Intellectual Property, and to secure assignment of Company Intellectual Property
from its employees and contractors; (iv) the Company is not aware of any Company
Intellectual Property required to be described in the Time of Sale Memorandum
that is not so described; (v) except as set forth in the Time of Sale
Memorandum, neither the Company nor any of its subsidiaries has received any
claim of infringement or misappropriation of (and the Company does not know of
any infringement or misappropriation of) intellectual property rights of others
by the Company or any of its subsidiaries (A) with respect to the Company’s
products, technology or Patents or (B) with respect to the Company Intellectual
Property, in either case, if an unfavorable decision, ruling or finding would
have a Material Adverse Effect; (vi) except as set forth in the Time of Sale
Memorandum, the Company and its subsidiaries are not in material breach of, and
have complied in all material respects with all terms of, any license or other
agreement relating to any Company Intellectual Property, and no party to any
such agreement has given the Company or its subsidiaries written notice of its
intention to cancel, terminate, alter the scope of rights under or fail to renew
any such agreement; and (vii) except as set forth in the Time of Sale
Memorandum, no suit or other proceeding is pending against the Company or any of
its subsidiaries concerning any agreement concerning the Company Intellectual
Property, including any proceeding concerning a claim that the Company or its
subsidiaries or another person has breached any such agreement, with respect to
which an unfavorable decision, ruling or finding would have a Material Adverse
Effect.

 

9



--------------------------------------------------------------------------------

(y) Except as set forth in the Time of Sale Memorandum, all patent applications
owned by the Company and its subsidiaries and filed with the United States
Patent and Trademark Office (the “PTO”) or any foreign or international patent
authority (the “Company Patent Applications”) that are material to the conduct
of their business have been duly and properly filed; the Company has complied
with its duty of candor and disclosure to the PTO for the Company Patent
Applications; the Company is not aware of any facts required to be disclosed to
the PTO that were not disclosed to the PTO and which would preclude the grant of
a patent for the Company Patent Applications; and the Company has no knowledge
of any facts which would preclude it from having clear title to the Company
Patent Applications that have been identified by the Company as being
exclusively owned by the Company.

 

10



--------------------------------------------------------------------------------

(z) Except as set forth in the Time of Sale Memorandum, no material labor
dispute with the employees of the Company or any of its subsidiaries exists or,
to the knowledge of the Company, is imminent; and except as set forth in the
Time of Sale Memorandum the Company is not aware of any existing, threatened or
imminent labor disturbance by the employees of any of its principal suppliers,
manufacturers or contractors that would reasonably be expected to have a
Material Adverse Effect.

(aa) The Company and its subsidiaries and any “employee benefit plan” (as
defined under the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder (collectively,
“ERISA”)) established or maintained by the Company, its subsidiaries or their
“ERISA Affiliates” (as defined below) are in compliance in all material respects
with ERISA. “ERISA Affiliate” means, with respect to the Company or a
subsidiary, any member of any group of organizations described in
Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as
amended (the “Code”), of which the Company or such subsidiary is a member. No
“reportable event” (as defined under ERISA) has occurred or is reasonably
expected to occur with respect to any “employee benefit plan” established or
maintained by the Company, its subsidiaries or any of their ERISA Affiliates. No
“employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates, if such “employee benefit plan”
were terminated, would have any “amount of unfunded benefit liabilities” (as
defined under ERISA). Neither the Company, its subsidiaries nor any of their
ERISA Affiliates has incurred or reasonably expects to incur any liability under
(i) Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the
Code. Each “employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401(a) of the Code is so qualified and nothing has occurred,
whether by action or failure to act, which would cause the loss of such
qualification.

(bb) The Company is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as the Company believes are
prudent and customary in the businesses in which it is engaged. The Company has
no reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or obtain similar coverage from
similar insurers as may be necessary to continue its business.

 

11



--------------------------------------------------------------------------------

(cc) Except as set forth in the Time of Sale Memorandum, the Company and each of
its subsidiaries has timely filed all material federal, state, local and foreign
income and franchise tax returns required to be filed and are not in default in
the payment of any taxes which were payable pursuant to said returns or any
assessments with respect thereto, other than any that the Company or such
subsidiary is contesting in good faith. Except as set forth in the Time of Sale
Memorandum, there is no pending dispute with any taxing authority relating to
any of such returns and the Company has no knowledge of any proposed liability
for any tax to be imposed upon the properties or assets of the Company or any of
its subsidiaries for which there is not an adequate reserve reflected in the
Company’s financial statements included or incorporated by reference in the Time
of Sale Memorandum and the Final Memorandum.

(dd) The historical financial statements of the Company and its subsidiaries and
of Opnext, Inc. (“Opnext”) and its subsidiaries (including the related notes)
contained or incorporated by reference in the Time of Sale Memorandum and the
Final Memorandum, (i) comply in all material respects with the applicable
requirements under the Exchange Act, (ii) present fairly in all material
respects the financial position, results of operations and cash flows of the
entities purported to be shown thereby on the basis stated therein at the
respective dates or for the respective periods, and (iii) have been prepared in
accordance with accounting principles generally accepted in the United States of
America consistently applied throughout the periods involved, except to the
extent disclosed therein. All pro forma financial statements included in the
Time of Sale Memorandum and the Final Memorandum comply with the applicable
requirements of the Exchange Act, and the assumptions used in the preparation of
such pro forma financial statements are, in the opinion of management of the
Company, reasonable, the pro forma adjustments used therein are appropriate to
give effect to the transactions or circumstances described therein and the pro
forma adjustments have been properly applied to the historical amounts in the
compilation of those statements and data the other financial and statistical
data contained in the Time of Sale Memorandum and the Final Memorandum are
accurately and fairly presented and prepared on a basis consistent with the
financial statements and books and records of the Company. Nothing has come to
the attention of the Company that has caused it to believe that the statistical
and market-related data included in the Time of Sale Memorandum and the Final
Memorandum is not based on or derived from sources that are reliable and
accurate in all material respects.

(ee) The Company and its subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. generally accepted accounting principles and
to maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as set forth in the Time of Sale Memorandum, since the end
of the Company’s most recent audited fiscal year, there has been (i) no material
weakness in the Company’s and its subsidiaries’ internal control over financial
reporting (whether or not remediated) and (ii) no change in the Company’s and
its subsidiaries’ internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

12



--------------------------------------------------------------------------------

(ff) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act.

(gg) The Company is in compliance, in all material respects, with all applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder.

(hh) Each material contract, agreement and license to which the Company or any
of its subsidiaries is bound is valid, binding, enforceable, and in full force
and effect against the Company or its subsidiaries, as applicable, and, to the
knowledge of the Company, each other party thereto, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles (regardless of whether such enforceability is
considered in a proceeding in law or equity). Except as set forth in the Time of
Sale Memorandum, neither the Company nor, to the knowledge of the Company, any
other party is in breach or default in any material respect with respect to any
such contract, agreement or license, and, to the knowledge of the Company, no
event has occurred which with notice or lapse of time would constitute a
material breach or default, or permit termination, modification, or
acceleration, under any such contract, agreement or license. No party has
repudiated any material provision of any such contract, agreement or license.

 

13



--------------------------------------------------------------------------------

(ii) The Company and its subsidiaries possess, and are in compliance with the
terms of, all adequate certificates, authorizations, franchises, licenses and
permits (“Permits”) necessary to the conduct of the business now conducted by
them, except for such failure to possess any such Permit would not have a
Material Adverse Effect; and the Company and its subsidiaries have not received
any notice of proceedings relating to the revocation or modification of any
Permits that, if determined adversely to the Company or any of its subsidiaries,
would have a Material Adverse Effect.

(jj) Except pursuant to this Agreement, there is no broker, finder or other
party that is entitled to receive from the Company any brokerage or finder’s fee
or other fee or commission as a result of any transactions contemplated by this
Agreement.

(kk) The Guarantee of Securities by each Guarantor has been duly authorized by
such Guarantor, and, when the Indenture is duly executed and delivered by such
Guarantor, the Securities are delivered to and paid for by the Initial
Purchasers pursuant to this Agreement and the Indenture on the Closing Date and
an endorsement of the Guarantee is placed thereon, the Guarantee of each
Guarantor will constitute valid and legally binding obligations of such
Guarantor, enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles (regardless of whether such enforceability is
considered in a proceeding in law or equity), and will conform in all material
respects to the description thereof contained in the Time of Sale Memorandum.

 

14



--------------------------------------------------------------------------------

(ll) The Security Documents have been (and with respect to the Issuing
Subsidiary, will be prior to the Closing Date) duly authorized by the Company,
the Issuing Subsidiary and the Guarantors and, when executed and delivered by
each of the Company, the Issuing Subsidiary and each of the Guarantors (assuming
the due authorization, execution and delivery of the other parties thereto) will
be valid and binding agreements of the Company, the Issuing Subsidiary and the
Guarantors, enforceable against them in accordance with their terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and equitable principles of general applicability, and will conform in
all material respects to the descriptions thereof in the Time of Sale
Memorandum; the Security Documents, when duly executed and delivered, will
create valid and (when all required filings, registrations, recordings or
possession or control with respect to, and deliveries of, Collateral have been
made as described in the Indenture or the Security Documents) perfected
second-priority security interests in the Collateral (subject to the exceptions
contemplated or permitted by the Indenture, the Intercreditor Agreement and the
Security Documents), and as of the Time of Sale, the Security Documents will
represent all of the collateral and guarantee agreements, security agreements
and other similar agreements necessary to grant holders of the Securities a
valid second priority lien on the Collateral, subject only to (i) the liens or
encumbrances permitted under the Indenture on the Collateral, (ii) the
exceptions contemplated or permitted by the Indenture and the Security Documents
and (iii) such covenants to execute or file other collateral and guarantee
agreements, security agreements and other similar agreements following the
Closing Date as contemplated by the Indenture and the Security Documents.

(mm) Immediately before and after giving effect to the issuance of the
Securities and the Guarantees, on a consolidated basis (i) the sum of the assets
of the Company, the Issuing Subsidiary and the Guarantors at a fair valuation
exceeds the sum of their debts; (ii) the present fair saleable value of the
assets of the Company, the Issuing Subsidiary and the Guarantors is not less
than the amount that will be required to pay their probable liability on their
existing debts as they become absolute and matured, (iii) the Company, the
Issuing Subsidiary and the Guarantors are not engaged in any business or
transaction, and are not about to engage in any business or transaction, for
which their property would constitute unreasonably small capital; and (iv) the
Company, the Issuing Subsidiary and the Guarantors do not intend to, and do not
believe that they will, incur debts or liabilities beyond their ability to pay
as those debts and liabilities become due. For purposes of this paragraph,
“debts” includes contingent and unliquidated debts.

(nn) Other than as set forth in the Time of Sale Memorandum, no transaction,
stamp, stamp duty reserve, issuance, transfer, capital, issuance, registration
or other similar taxes or duties are payable by or on behalf of the Initial
Purchasers in any relevant taxing jurisdiction (as defined in the Time of Sale
Memorandum) on (i) the creation, issue or delivery by the Issuing Subsidiary of
the Securities, (ii) the creation, issue or delivery by the Guarantors of the
Guarantees, (iii) the purchase by the Initial Purchasers of the Securities and
the transfer and delivery of the Securities thereto in the manner contemplated
hereunder, (iv) the resale and delivery by the Initial Purchasers of the
Securities contemplated hereunder or (v) the execution and delivery hereof and
the Indenture, the Collateral Documents and the Time of Sale Memorandum and the
consummation of the transactions contemplated hereby and thereby (“Transaction
Taxes”).

 

15



--------------------------------------------------------------------------------

(oo) The Issuing Subsidiary is not resident for any Tax purpose in any
jurisdiction other than Luxembourg.

(pp) In connection with the offering and sale of the Securities, and assuming
the accuracy of the representations of the Initial Purchasers in Section 2 of
this Agreement, the Issuing Subsidiary and the Guarantors are and have been in
compliance in all respects with the provisions of the Financial Services and
Markets Act 2000 (the “FSMA”).

(qq) The Issuing Subsidiary and each of the Guarantors organized outside of the
United States (the “non-U.S. Guarantors”) has the power to submit, and pursuant
to this Agreement and the Indenture has submitted, or at the Closing Date will
have submitted, legally, validly, effectively and irrevocably, to the
jurisdiction of any U.S. Federal or New York State court in the Borough of
Manhattan in the City of New York, New York. The Issuing Subsidiary and each of
the non-US Guarantors has the power to designate, appoint and empower, and
pursuant to this Agreement and the Indenture has, or at the Closing Date will
have, designated, appointed and empowered, validly, effectively and irrevocably,
an agent for service of process in any suit or proceeding based on or arising
under this Agreement and the Indenture in any U.S. Federal or New York State
court in the Borough of Manhattan in the City of New York, as provided herein
and in the Indenture.

(rr) Neither the Issuing Subsidiary nor any of the non-US Guarantors, and none
of their respective properties or assets, has any immunity from the jurisdiction
of any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, executing or
otherwise) under the laws of any jurisdiction in which it has been incorporated
or in which any of its property or assets are held.

 

16



--------------------------------------------------------------------------------

2. Representations and Warranties of the Initial Purchasers.

(a) You, as the Initial Purchasers, represent and warrant to, and agree with,
the Company, the Issuing Subsidiary and the Guarantors, that: (i) it has only
communicated or caused to be communicated and will only communicate or cause to
be communicated an invitation or inducement to engage in investment activity
(within the meaning of Section 21 of the FSMA) received by it in connection with
the issue or sale of the Securities in circumstances in which Section 21(1) of
the FSMA does not apply to the Company, the Issuing Subsidiary and the
Guarantors; and (ii) it has complied and will comply with all applicable
provisions of the FSMA with respect to anything done by it in relation to the
Securities in, from or otherwise involving the United Kingdom.

(b) None of the Initial Purchasers, their Affiliates nor any person acting on
their behalf, has or will solicit offers for, or offer to sell, the Securities
to the public in Luxembourg, directly or indirectly, and neither this Agreement
nor any offering circular, prospectus, form of application, advertisement,
communication or other material may be distributed or otherwise made available
in, or from or published in, Luxembourg, except for the sole purpose of the
listing of the Securities on the Official List of the Euro MTF Market of the
Luxembourg Stock Exchange, and except in circumstances which do not constitute
an offer of securities to the public, subject to prospectus requirements,
pursuant to the provisions of the Luxembourg Act of July 10, 2005 relating to
prospectuses for securities.

3. Agreements to Sell and Purchase. The Issuing Subsidiary and the Guarantors
hereby agree to sell to the several Initial Purchasers, and each Initial
Purchaser, upon the basis of the representations and warranties herein
contained, but subject to the conditions hereinafter stated, agrees, severally
and not jointly, to purchase from the Issuing Subsidiary and the Guarantors the
respective principal amount of Securities set forth in Schedule I hereto
opposite its name at a purchase price of 95% of the principal amount thereof
(the “Purchase Price”) plus accrued interest, if any, from December 14, 2012 to
the Closing Date.

4. Terms of Offering. You have advised the Company, the Issuing Subsidiary and
the Guarantors that the Initial Purchasers will make an offering of the
Securities purchased by the Initial Purchasers hereunder as soon as practicable
after this Agreement is entered into as in your judgment is advisable.

5. Payment and Delivery. Payment for the Securities shall be made to the Issuing
Subsidiary in Federal or other funds immediately available in New York City
against delivery of such Securities for the respective accounts of the several
Initial Purchasers at 10:00 a.m., New York City time, on December 14, 2012, or
at such other time on the same or such other date, not later than December 14,
2012, as shall be designated in writing by you. The time and date of such
payment are hereinafter referred to as the “Closing Date.”

 

17



--------------------------------------------------------------------------------

The Securities shall be in definitive form or global form, as specified by you,
and registered in such names and in such denominations as you shall request in
writing not later than one full business day prior to the Closing Date. The
Securities shall be delivered to you on the Closing Date for the respective
accounts of the several Initial Purchasers, with any transfer taxes payable in
connection with the transfer of the Securities to the Initial Purchasers duly
paid, against payment of the Purchase Price therefore, plus accrued interest, if
any, from December 14, 2012 (in the case of the Securities) to the date of
payment and delivery.

6. Conditions to the Initial Purchasers’ Obligations. The several obligations of
the Initial Purchasers to purchase and pay for the Securities on the Closing
Date are subject to the following conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the securities of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization,” as
such term is defined in Section 3(a)(62) of the Exchange Act; and

(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Memorandum as of the date of this
Agreement provided to the prospective purchasers of the Securities that, in your
judgment, is material and adverse and that makes it, in your judgment,
impracticable to market the Securities on the terms and in the manner
contemplated in the Time of Sale Memorandum.

(b) The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed by an executive officer of the
Company, the Issuing Subsidiary and each Guarantor, to the effect set forth in
Section 6(a)(i) and to the effect that the representations and warranties of the
Company, the Issuing Subsidiary and each Guarantor contained in this Agreement
are true and correct as of the Closing Date and that the Company, the Issuing
Subsidiary and each Guarantor has complied with all of the agreements and
satisfied all of the conditions on its part to be performed or satisfied
hereunder on or before the Closing Date.

 

18



--------------------------------------------------------------------------------

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c) The Initial Purchasers shall have received on the Closing Date an opinion of
Jones Day, outside counsel for the Company and certain domestic Guarantors,
dated the Closing Date, in form and substance satisfactory to the Initial
Purchaser and to the effect set forth in Exhibit A hereto. Such opinion shall be
rendered to the Initial Purchasers at the request of the Company and shall so
state therein.

(d) The Initial Purchasers shall have received on the Closing Date:

(i) the English law opinion of Jones Day, English law counsel for certain
foreign Guarantors, dated the Closing Date, in form and substance satisfactory
to the Initial Purchaser and to the effect set forth in Exhibit B-1 hereto;

(ii) the Luxembourg law opinion of MNKS, Luxembourg law counsel for the Issuing
Subsidiary, dated the Closing Date, in form and substance satisfactory to the
Initial Purchaser and to the effect set forth in Exhibit B-2 hereto;

(iii) the Canadian law opinion of McCarthy Tetrault, Canadian law counsel for
certain foreign Guarantors, dated the Closing Date, in form and substance
satisfactory to the Initial Purchaser and to the effect set forth in Exhibit B-3
hereto; and

(iv) the Cayman Islands law opinion of Maples and Calder, Cayman Islands law
counsel for certain foreign Guarantors, dated the Closing Date, in form and
substance satisfactory to the Initial Purchaser and to the effect set forth in
Exhibit B-4 hereto.

Such opinions shall be rendered to the Initial Purchasers at the request of the
Issuing Subsidiary and shall so state therein.

(e) The Initial Purchasers shall have received on the Closing Date an opinion of
Latham & Watkins LLP, counsel for the Initial Purchasers, dated the Closing
Date, in form and substance reasonably acceptable to the Initial Purchasers.

 

19



--------------------------------------------------------------------------------

(f) The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
Grant Thornton LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Time of Sale
Memorandum and the Final Memorandum; provided that the letter delivered on the
Closing Date shall use a “cut-off date” not earlier than the date hereof.

(g) The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
Ernst & Young LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information related to Opnext, Inc. and its subsidiaries contained in or
incorporated by reference into the Time of Sale Memorandum and the Final
Memorandum.

(h) The “lock-up” agreements, each substantially in the form of Exhibit C
hereto, between you and the executive officers and directors of the Company
listed on Annex A relating to sales and certain other dispositions of shares of
Common Stock or certain other securities, delivered to you on or before the date
hereof, shall be in full force and effect on the Closing Date.

(i) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority that would, as of the Closing Date, prevent
the issuance or sale of the Securities; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the Securities.

(j) The Securities shall be eligible for clearance and settlement through The
Depository Trust Company (“DTC”).

 

20



--------------------------------------------------------------------------------

(k) The Issuing Subsidiary and the Guarantors shall have satisfied their
obligations pursuant to the covenant described in Section 7(o) hereof.

The several obligations of the Initial Purchasers to purchase Securities on the
Closing Date are subject to delivery to you on the Closing Date of such
documents as you may reasonably request with respect to the good standing of the
Company, the Issuing Subsidiary and each Guarantor, the due authorization,
execution and authentication of the Securities to be sold on the Closing Date
and other matters related to the execution and authentication of the Securities.

7. Covenants of the Company. The Company, the Issuing Subsidiary and the
Guarantors covenant with each Initial Purchaser as follows:

(a) To furnish to you in New York City, without charge, prior to 10:00 a.m. New
York City time on the business day next succeeding the date of this Agreement
and during the period mentioned in Section 7(d) or (e), as many copies of the
Time of Sale Memorandum, the Final Memorandum, any documents incorporated by
reference therein and any supplements and amendments thereto as you may
reasonably request.

(b) Before amending or supplementing the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum, to furnish to you a copy of each such
proposed amendment or supplement and not to use any such proposed amendment or
supplement to which you reasonably object.

(c) To furnish to you a copy of each proposed Additional Written Offering
Communication to be prepared by or on behalf of, used by, or referred to by the
Company and not to use or refer to any proposed Additional Written Offering
Communication to which you reasonably object.

(d) If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Time of Sale Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that the statements in the Time of
Sale Memorandum as so amended or supplemented will not, in the light of the
circumstances when delivered to a prospective purchaser, be misleading or so
that the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.

 

21



--------------------------------------------------------------------------------

(e) If, during such period after the date hereof and prior to the date on which
all of the Securities shall have been sold by the Initial Purchasers, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Memorandum in order to make the statements therein, in the
light of the circumstances when the Final Memorandum is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Initial
Purchasers, it is necessary to amend or supplement the Final Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers, either amendments or supplements to the
Final Memorandum so that the statements in the Final Memorandum as so amended or
supplemented will not, in the light of the circumstances when the Final
Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.

(f) To endeavor to qualify the Securities for offer and sale under the
applicable securities or Blue Sky laws of such jurisdictions as you shall
reasonably request; provided that the Company shall not be required to file a
general consent to service of process in any jurisdiction or to qualify as a
foreign corporation in any jurisdiction in which it is not qualified.

 

22



--------------------------------------------------------------------------------

(g) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the counsel and
accountants of the Company, the Issuing Subsidiary and each Guarantor in
connection with the issuance and sale of the Securities and all other fees or
expenses in connection with the preparation of the Preliminary Memorandum, the
Time of Sale Memorandum, the Final Memorandum, any Additional Written Offering
Communication prepared by or on behalf of, used by, or referred to by the
Company, the Issuing Subsidiary or any Guarantor and any amendments and
supplements to any of the foregoing, including all printing costs associated
therewith, and the delivering of copies thereof to the Initial Purchasers, in
the quantities herein above specified, (ii) all costs and expenses related to
the transfer and delivery of the Securities to the Initial Purchasers, including
all Transaction Taxes, if any, (iii) the cost of printing or producing any Blue
Sky or legal investment memorandum in connection with the offer and sale of the
Securities under state securities laws and all expenses in connection with the
qualification of the Securities for offer and sale under state securities laws
as provided in Section 7(f) hereof, including filing fees and the reasonable
fees and disbursements of counsel for the Initial Purchasers in connection with
such qualification and in connection with the Blue Sky or legal investment
memorandum, (iv) any fees charged by rating agencies for the rating of the
Securities, (v) the fees and expenses, if any, incurred in connection with the
admission of the Securities for trading on any appropriate market system,
(vi) the costs and charges of the Trustee and any transfer agent, registrar or
depositary, (vii) the cost of the preparation, issuance and delivery of the
Securities, (viii) the costs and expenses of the Company, the Issuing Subsidiary
and the Guarantors relating to investor presentations on any “road show”
undertaken in connection with the marketing of the offering of the Securities,
including, without limitation, expenses associated with the preparation or
dissemination of any electronic road show, expenses associated with production
of road show slides and graphics, fees and expenses of any consultants engaged
in connection with the road show presentations with the prior approval of the
Company, travel and lodging expenses of the representatives and officers of the
Company and any such consultants, and the cost of any aircraft chartered in
connection with the road show, (ix) the document production charges and expenses
associated with printing this Agreement, (x) all other cost and expenses
incident to the performance of the obligations of the Company hereunder for
which provision is not otherwise made in this Section, (xi) the fees and
expenses relating to the listing of the Securities on the Luxembourg Stock
Exchange or such other securities exchange as selected by the Company and their
admission to trading on such exchange and (xii) reasonable and documented
expenses incurred in connection with the perfection of any security interest in
the collateral securing the Securities other than legal fees. It is understood,
however, that except as provided in this Section, Section 9, and the last
paragraph of Section 11, the Initial Purchasers will pay all of their costs and
expenses, including fees and disbursements of their counsel, transfer taxes
payable on resale of any of the Securities by them and any advertising expenses
connected with any offers they may make.

(h) Neither the Company, the Issuing Subsidiary, the Guarantors nor any
Affiliate that any of them controls will sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in the
Securities Act) which could be integrated with the sale of the Securities in a
manner which would require the registration under the Securities Act of the
Securities.

 

23



--------------------------------------------------------------------------------

(i) Not to solicit any offer to buy or offer or sell the Securities or the
Underlying Securities by means of any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act.

(j) While any of the Securities or the Underlying Securities remain “restricted
securities” within the meaning of the Securities Act, to make available, upon
request, to any seller of such Securities the information specified in
Rule 144A(d)(4) under the Securities Act, unless the Company is then subject to
Section 13 or 15(d) of the Exchange Act.

(k) During the period of one year after the Closing Date or any Option Closing
Date, if later, neither the Company, the Issuing Subsidiary nor the Guarantors
will be, nor will they become, an open-end investment company, unit investment
trust or face-amount certificate company that is or is required to be registered
under Section 8 of the Investment Company Act.

(l) During the period of six months after the Closing Date or any Option Closing
Date, if later, neither the Company, the Issuing Subsidiary nor the Guarantors
will, and will not permit any of their Affiliates that they control to, resell
any of the Securities or the Underlying Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by any of them.

(m) To assist the Initial Purchasers in arranging for the Securities to be
eligible for clearance and settlement through DTC.

(n) Not to take any action prohibited by Regulation M under the Exchange Act in
connection with the distribution of the Securities contemplated hereby.

(o) To ensure that all documents and instruments, including UCC financing
statements, required by law or reasonably requested by the Notes Collateral
Agent, the Trustee, the Initial Purchasers or their counsel to be filed,
registered or recorded to create liens intended to be created by the Indenture
and the Security Documents and perfect such liens to the extent required by, and
with the priority required by, the Intercreditor Agreement and the filing,
registering or recording of such documents, and instruments shall have been
provided for by the Closing Date (except as contemplated in the Time of Sale
Memorandum and the Security Documents), and all filing fees, taxes and other
amounts payable in connection with filings, recordings, registrations and other
actions referred to in the previous sentence shall have been paid or payment by
the Company provided for to the reasonable satisfaction of the Trustee in all
material respects.

 

24



--------------------------------------------------------------------------------

(p) To pay all necessary Transaction Taxes, if any, including any costs,
interest, fines and penalties thereon and indemnifies and holds harmless the
Initial Purchasers against the same.

(q) To use reasonable best efforts to procure that the Securities are “listed on
a recognised stock exchange” for the purpose of section 987 of the United
Kingdom Income Tax Act 2007 and continue to be “listed on a recognized stock
exchange” for such purposes as long as any of the Securities are outstanding.

(r) The Issuing Subsidiary and the non-US Guarantors, on or prior to the Closing
Date, will each have appointed Corporation Services Company (the “Authorized
Agent”) as their authorized agent upon whom process may be served in any legal
suit, action or proceeding arising in respect of this Agreement. The Authorized
Agent will have agreed to act as said agent for service of process and the
Issuing Subsidiary and the non-US Guarantors will have agreed to take any and
all action, including the filing of any and all documents and instruments and
the payment of any further fees, that may be necessary to continue such
appointment, or the appointment of a replacement agent, in full force and effect
as aforesaid.

The Company also agrees that, without the prior written consent of Morgan
Stanley & Co. LLC on behalf of the Initial Purchasers, it will not, during the
period ending 90 days after the date of the Final Memorandum (the “Lock-Up
Period”), (1) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock or (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise; provided, however, that
(i) the Company may issue and sell the Securities, (ii) the Company may issue
the Underlying Securities upon any conversion of the Securities, (iii) the
Company may issue and sell Common Stock and any security convertible into or
exercisable or exchangeable for Common Stock pursuant to any employee benefit
plan or stock incentive plan of the Company in existence as of the date of the
Final Memorandum and described therein or in the documents incorporated by
reference therein, (iv) the Company may issue Common Stock issuable upon the
conversion, vesting or exercise of securities outstanding on the date of the
Final Memorandum and described therein or in the documents incorporated by
reference therein, and (v) establishment of a trading plan pursuant to Rule
10b5-1 under the Exchange Act for the transfer of shares of Common Stock,
provided that (i) such plan does not provide for the transfer of Common Stock
during the Lock-Up Period and (ii) to the extent a public announcement or filing
under the Exchange Act is required of or voluntarily made by or on behalf of the
Company regarding the establishment of such plan, such announcement or filing
shall include a statement to the effect that no transfer of Common Stock may be
made under such plan during the Lock-Up Period.

 

25



--------------------------------------------------------------------------------

8. Offering of Securities; Restrictions on Transfer. (a) Each Initial Purchaser,
severally and not jointly, represents and warrants that such Initial Purchaser
is a qualified institutional buyer as defined in Rule 144A under the Securities
Act (a “QIB”). Each Initial Purchaser, severally and not jointly, agrees with
the Company that (i) it has not solicited offers for, or offered or sold, and
will not solicit offers for, or offer or sell, such Securities by any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act and (ii) it
has not solicited offers for or offered or sold, and will not solicit offers for
or sell such Securities as part of its initial offering except in transactions
pursuant to Rule 144A under the Securities Act to persons within the United
States that it reasonably believes to be QIBs that, in purchasing such
Securities, are deemed to have acknowledged, represented and agreed as provided
in the Time of Sale Memorandum and Final Memorandum under the captions “Notice
to Investors” and “Transfer Restrictions.”

(b) The Company, the Issuing Subsidiary and the Guarantors agree that the
Initial Purchasers may provide copies of the Preliminary Memorandum, the Time of
Sale Memorandum, the Final Memorandum and any other agreements or documents
relating thereto, including without limitation, the Indenture, to Xtract
Research LLC (“Xtract”), following completion of the offering, for inclusion in
an online research service sponsored by Xtract, access to which shall be
restricted by Xtract to QIBs.

 

26



--------------------------------------------------------------------------------

9. Indemnity and Contribution. (a) The Company, the Issuing Subsidiary and each
Guarantor agrees, jointly and severally, to indemnify and hold harmless each
Initial Purchaser, each person, if any, who controls any Initial Purchaser
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, and each affiliate of any Initial Purchaser within the meaning
of Rule 405 under the Securities Act from and against any and all losses,
claims, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action or claim) caused by any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Memorandum, the Time
of Sale Memorandum, any Additional Written Offering Communication prepared by or
on behalf of, used by, or referred to by the Company, the Issuing Subsidiary or
any Guarantor, any road show as defined in Rule 433(h) under the Securities Act
or the Final Memorandum or any amendment or supplement thereto, or caused by any
omission or alleged omission to state therein a material fact necessary to make
the statements therein in the light of the circumstances under which they were
made not misleading, except insofar as such losses, claims, damages or
liabilities are caused by any such untrue statement or omission or alleged
untrue statement or omission based upon information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
you expressly for use therein.

(b) Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Company, the Issuing Subsidiary, each Guarantor, their
directors, their officers and each person, if any, who controls the Company, the
Issuing Subsidiary or any Guarantor within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company, the Issuing Subsidiary and the Guarantors
to such Initial Purchaser, but only with reference to information relating to
such Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through you expressly for use in the Preliminary Memorandum, the Time
of Sale Memorandum, any Additional Written Offering Communication prepared by or
on behalf of, used by or referred to by the Company, any road show, or the Final
Memorandum or any amendment or supplement thereto.

 

27



--------------------------------------------------------------------------------

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 9(a) or 9(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonably
incurred fees and disbursements of such counsel related to such proceeding. In
any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonably incurred fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by Morgan Stanley & Co. LLC,
in the case of parties indemnified pursuant to Section 9(a), and by the Company,
in the case of parties indemnified pursuant to Section 9(b). The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.

(d) To the extent the indemnification provided for in Section 9(a) or 9(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company, the
Issuing Subsidiary and the Guarantors on the one hand and the Initial Purchasers
on the other hand from the offering of the Securities or (ii) if the allocation
provided by clause 9(d)(i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause 9(d)(i) above but also the relative fault of the Company, the
Issuing Subsidiary and the Guarantors on the one hand and of the Initial
Purchasers on the other hand in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, the Issuing Subsidiary and the Guarantors on the one hand and the
Initial Purchasers on the other hand in connection with the offering of the
Securities shall be deemed to be in the same respective proportions as the net
proceeds from the offering of the Securities (before deducting expenses)
received by the Company, the Issuing Subsidiary and the Guarantors and the total
discounts and commissions received by the Initial Purchasers bear to the
aggregate offering price of the Securities. The relative fault of the Company,
the Issuing Subsidiary and the Guarantors on the one hand and of the Initial
Purchasers on the other hand shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company, the Issuing Subsidiary and the Guarantors or by the
Initial Purchasers and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Initial Purchasers’ respective obligations to contribute pursuant to this
Section 9 are several in proportion to the respective principal amount of
Securities they have purchased hereunder, and not joint.

 

28



--------------------------------------------------------------------------------

(e) The Company, the Issuing Subsidiary and the Guarantors and the Initial
Purchasers agree that it would not be just or equitable if contribution pursuant
to this Section 9 were determined by pro rata allocation (even if the Initial
Purchasers were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in Section 9(d). The amount paid or payable by an indemnified party
as a result of the losses, claims, damages and liabilities referred to in
Section 9(d) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities resold by it in the initial placement of such
Securities were offered to investors exceeds the amount of any damages that such
Initial Purchaser has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The remedies provided for in this
Section 9 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.

(f) The indemnity and contribution provisions contained in this Section 9 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Initial Purchaser, any person controlling any Initial Purchaser or
any affiliate of any Initial Purchaser or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Securities.

 

29



--------------------------------------------------------------------------------

10. Termination. The Initial Purchasers may terminate this Agreement by notice
given by you to the Company, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, any of the New
York Stock Exchange, the American Stock Exchange, the NASDAQ Global Select
Market, the Chicago Board of Options Exchange, the Chicago Mercantile Exchange
or the Chicago Board of Trade or other relevant exchanges, (ii) trading of any
securities of the Company shall have been suspended on any exchange or in any
over-the-counter market, (iii) a material disruption in securities settlement,
payment or clearance services in the United States shall have occurred, (iv) any
moratorium on commercial banking activities shall have been declared by Federal
or New York State authorities or (v) there shall have occurred any outbreak or
escalation of hostilities, or any change in financial markets or any calamity or
crisis that, in your judgment, is material and adverse and which, singly or
together with any other event specified in this clause 10, makes it, in your
judgment, impracticable or inadvisable to proceed with the offer, sale or
delivery of the Securities on the terms and in the manner contemplated in the
Time of Sale Memorandum or the Final Memorandum.

11. Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date, or an Option Closing Date, as the case may be, any one
or more of the Initial Purchasers shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase is not more than
one-tenth of the aggregate principal amount of Securities to be purchased on
such date, the other Initial Purchasers shall be obligated severally in the
proportions that the principal amount of Securities set forth opposite their
respective names in Schedule I bears to the aggregate principal amount of
Securities set forth opposite the names of all such non-defaulting Initial
Purchasers, or in such other proportions as you may specify, to purchase the
Securities which such defaulting Initial Purchaser or Initial Purchasers agreed
but failed or refused to purchase on such date; provided that in no event shall
the principal amount of Securities that any Initial Purchaser has agreed to
purchase pursuant to this Agreement be increased pursuant to this Section 11 by
an amount in excess of one-ninth of such principal amount of Securities without
the written consent of such Initial Purchaser. If, on the Closing Date, any
Initial Purchaser or Initial Purchasers shall fail or refuse to purchase
Securities which it or they have agreed to purchase hereunder on such date and
the aggregate principal amount of Securities with respect to which such default
occurs is more than one-tenth of the aggregate principal amount of Securities to
be purchased on such date, and arrangements satisfactory to you and the Company
for the purchase of such Securities are not made within 36 hours after such
default, this Agreement shall terminate without liability on the part of any
non-defaulting Initial Purchaser or of the Company. In any such case either you
or the Company shall have the right to postpone the Closing Date, but in no
event for longer than seven days, in order that the required changes, if any, in
the Time of Sale Memorandum, the Final Memorandum or in any other documents or
arrangements may be effected. Any action taken under this paragraph shall not
relieve any defaulting Initial Purchaser from liability in respect of any
default of such Initial Purchaser under this Agreement.

 

30



--------------------------------------------------------------------------------

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company, the Issuing
Subsidiary or any Guarantor to comply with the terms or to fulfill any of the
conditions of this Agreement, or if for any reason the Company, the Issuing
Subsidiary or any Guarantor shall be unable to perform its obligations under
this Agreement, the Company will reimburse the Initial Purchasers or such
Initial Purchasers as have so terminated this Agreement with respect to
themselves, severally, for all out-of-pocket expenses (including the fees and
disbursements of their counsel) reasonably incurred by such Initial Purchasers
in connection with this Agreement or the offering contemplated hereunder.

12. Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company, the Issuing Subsidiary and
the Guarantors and the Initial Purchasers with respect to the preparation of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum, the
conduct of the offering, and the purchase and sale of the Securities.

(b) The Company, the Issuing Subsidiary and the Guarantors acknowledge that in
connection with the offering of the Securities: (i) the Initial Purchasers have
acted at arms length, are not agents of, and owe no fiduciary duties to, the
Company, the Issuing Subsidiary, the Guarantors or any other person, (ii) the
Initial Purchasers owe the Company, the Issuing Subsidiary and the Guarantors
only those duties and obligations set forth in this Agreement and prior written
agreements (to the extent not superseded by this Agreement) if any, and
(iii) the Initial Purchasers may have interests that differ from those of the
Company, the Issuing Subsidiary and the Guarantors. The Company, the Issuing
Subsidiary and the Guarantors waive to the full extent permitted by applicable
law any claims it may have against the Initial Purchasers arising from an
alleged breach of fiduciary duty in connection with the offering of the
Securities.

 

31



--------------------------------------------------------------------------------

13. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

14. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

32



--------------------------------------------------------------------------------

15. Submission to Jurisdiction. The Issuing Subsidiary and each of the non-U.S.
Guarantors irrevocably submit to the non-exclusive jurisdiction of any U.S.
Federal or New York State court in the Borough of Manhattan in the City, County
and State of New York, United States of America, in any legal suit, action or
proceeding based on or arising under this Agreement and agrees that all claims
in respect of such suit or proceeding may be determined in any such court. The
Issuing Subsidiary and each of the non-U.S. Guarantors irrevocably waive the
defense of an inconvenient forum or objections to personal jurisdiction with
respect to the maintenance of such legal suit, action or proceeding. To the
extent permitted by law, the Issuing Subsidiary and each of the non-U.S.
Guarantors hereby waive any objections to the enforcement by any competent court
in Luxembourg, England, Canada and the Cayman Islands of any judgment validly
obtained in any such court in New York on the basis of any such legal suit,
action or proceeding. The Issuing Subsidiary and each of the non-U.S. Guarantors
will appoint Corporation Service Company (the “Authorized Agent”) as their
authorized agent upon whom process may be served in any such legal suit, action
or proceeding. Subject to Section 7(r), such appointment shall be
irrevocable. The Authorized Agent will agree to act as said agent for service of
process and the Issuing Subsidiary and each of the non-U.S. Guarantors will
agree to take any and all action, including the filing of any and all documents
and instruments, that may be necessary to continue the appointment of the
Authorized Agent in full force and effect as aforesaid. The Issuing Subsidiary
and each of the non-U.S. Guarantors further agree that service of process upon
the Authorized Agent and written notice of said service to the Issuing
Subsidiary and each of the non-U.S. Guarantors shall be deemed in every respect
effective service of process upon the Issuing Subsidiary and each of the
non-U.S. Guarantors in any such legal suit, action or proceeding. Nothing herein
shall affect the right of any Initial Purchaser or any person controlling any
Initial Purchaser to serve process in any other manner permitted by law. The
provisions of this Section 15 are intended to be effective upon the execution of
this Agreement without any further action by the Issuing Subsidiary and each of
the non-U.S. Guarantors and the introduction of a true copy of this Agreement
into evidence shall be conclusive and final evidence as to such matters.

16. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

17. Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Initial Purchasers shall be delivered, mailed or sent
to you in care of Morgan Stanley & Co. LLC, 1585 Broadway, New York, New
York 10036, Attention: Convertible Debt Syndicate Desk, with a copy to the Legal
Department; and if to the Company shall be delivered, mailed or sent to Oclaro,
Inc., 2584 Junction Avenue, San Jose, California 95134, Attention: Chief
Financial Officer.

18. Judgment Currency. If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due hereunder into any currency other than U.S.
dollars, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be the rate at which in
accordance with normal banking procedures the Initial Purchaser could purchase
U.S. dollars with such other currency in The City of New York on the business
day preceding that on which final judgment is given. The obligations of the
Issuing Subisidary and each non-U.S. Guarantor in respect of any sum due from
them to the Initial Purchaser shall, notwithstanding any judgment in any
currency other than U.S. dollars, not be discharged until the first business
day, following receipt by the Initial Purchaser of any sum adjudged to be so due
in such other currency, on which (and only to the extent that) the Initial
Purchaser may in accordance with normal banking procedures purchase U.S. dollars
with such other currency; if the U.S. dollars so purchased are less than the sum
originally due to the Initial Purchaser hereunder, the Issuing Subisidary and
each non-U.S. Guarantor agree, as a separate obligation and notwithstanding any
such judgment, to indemnify the Initial Purchaser against such loss. If the U.S.
dollars so purchased are greater than the sum originally due to the Initial
Purchaser hereunder, the Initial Purchaser agrees to pay to the Issuing
Subisidary and each non-U.S. Guarantor (but without duplication) an amount equal
to the excess of the U.S. dollars so purchased over the sum originally due to
the Initial Purchaser hereunder.

 

33



--------------------------------------------------------------------------------

Very truly yours,

The Company

Oclaro, Inc.

By:

 

 

 

Name:

 

Title:

 

Issuing Subsidiary

Oclaro Luxembourg S.A.

By:

 

 

 

Name:

  Title:



--------------------------------------------------------------------------------

GUARANTORS:

OCLARO, INC.,

a Delaware corporation

By:

   

Jerry Turin

Chief Financial Officer

 

OCLARO INNOVATIONS, LLP

a limited liability partnership

organized under the laws of England

and Wales

By:   Oclaro, Inc., its member   By:                           
                                    Jerry Turin   Chief Financial Officer By:  
Oclaro (North America), Inc., its member   By:                           
                                   

Jerry Turin

  Chief Financial Officer

 

BOOKHAM NOMINEES

LIMITED,

a company incorporated under the

laws of England and Wales

By:

   

Jerry Turin

Director

By:

 

 

Catherine H. Rundle

Director

 

2



--------------------------------------------------------------------------------

BOOKHAM INTERNATIONAL

LTD.,

a company organized under the laws

of the Cayman Islands

By:    

Jerry Turin

Director/Attorney-in-Fact

 

OCLARO (CANADA), INC.,

a federally incorporated Canadian

corporation

By:     Jerry Turin

President

 

OCLARO TECHNOLOGY, INC.,

a Delaware corporation

By:

   

Jerry Turin

Treasurer

 

3



--------------------------------------------------------------------------------

OCLARO (NEW JERSEY), INC.,

a Delaware corporation

By:

   

Jerry Turin

Chief Financial Officer

 

OCLARO PHOTONICS, INC.,

a Delaware corporation

By:

   

Jerry Turin

President

 

MINTERA CORPORATION,

a Delaware corporation

By:

   

Jerry Turin

President

 

OCLARO (NORTH AMERICA),

INC.,

a Delaware corporation

By:

   

Jerry Turin

Chief Executive Officer

 

4



--------------------------------------------------------------------------------

OPNEXT, INC.,

a Delaware corporation

By:

   

Jerry Turin

Chief Executive Officer, President

and Chief Financial Officer

 

PINE PHOTONICS

COMMUNICATIONS, INC.,

a Delaware corporation

By:

   

Jerry Turin

President and Treasurer

 

OPNEXT SUBSYSTEMS INC.,

a Delaware corporation

By:

   

Jerry Turin

President and Chief Financial Officer

 

5



--------------------------------------------------------------------------------

OCLARO TECHNOLOGY

LIMITED,

a private limited company formed

under the laws of England and Wales

By:     Jerry Turin Director

 

6



--------------------------------------------------------------------------------

Accepted as of the date hereof

 

Morgan Stanley & Co. LLC

By:  

 

  Name:   Title:

 

7



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchaser

   Principal Amount of
Securities to be
Purchased  

Morgan Stanley & Co. LLC

   $ 25,000,000      

 

 

 

Total:

   $ 25,000,000      

 

 

 

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

Time of Sale Memorandum

 

1. Preliminary Memorandum issued December 10, 2012

 

2. Pricing Term Sheet dated December 10, 2012

 

II-1



--------------------------------------------------------------------------------

Schedule III

Guarantors

Oclaro, Inc.

Oclaro Photonics, Inc.

Oclaro Technology, Inc.

Oclaro (New Jersey), Inc.

Oclaro (North America), Inc.

Mintera Corporation

Pine Photonics Communications, Inc.

Opnext Subsystems, Inc.

Opnext, Inc.

Oclaro Innovations LLP

Bookham Nominees Limited

Bookham International Ltd.

Oclaro (Canada) Inc.

Oclaro Technology Limited

 

II-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION OF JONES DAY, COUNSEL FOR THE COMPANY

AND DOMESTIC GUARANTORS

The opinion of the counsel for the Company, to be delivered pursuant to
Section 6(c) of the Agreement shall be to the effect that:

(1) Each of the U.S. Guarantors is a corporation existing and in good standing
under the laws of the State of Delaware, with the corporate power and authority
to conduct its business and to own or lease its properties as described in the
Issuing Subsidiary’s preliminary offering memorandum dated [?], 2012 (including
the documents incorporated by reference therein and, together with the pricing
term sheet identified on Schedule II to the Purchase Agreement, the “Time of
Sale Memorandum”) and the final offering memorandum dated [?], 2012 (including
the documents incorporated by reference therein, the “Final Memorandum”).

(2) The Purchase Agreement has been authorized by all necessary corporate action
of, and executed and delivered by each of the U.S. Guarantors and, to the extent
such execution and delivery are governed by the laws of the State of New York,
by the Issuing Subsidiary and the Non-U.S. Guarantors.

(3) The Indenture has been authorized by all necessary corporate action of, and
executed and delivered by, the U.S. Guarantors, and, to the extent such
execution and delivery are governed by the laws of the State of New York, by the
Issuing Subsidiary and the Non-U.S Guarantors and constitutes a valid and
binding obligation of the Issuing Subsidiary and each of the Guarantors,
enforceable against the Issuing Subsidiary and each of the Guarantors in
accordance with its terms.

(4) The Notes, when delivered by the Issuing Subsidiary and authenticated by the
Trustee in accordance with the terms of the Indenture and delivered against
payment therefor in accordance with the terms of the Purchase Agreement, will
constitute valid and binding obligations of the Issuing Subsidiary, enforceable
against the Issuing Subsidiary in accordance with their terms and will be
entitled to the benefits of the Indenture.

(5) The Guarantees have been duly authorized, executed and delivered by each of
the U.S. Guarantors and, to the extent such execution and delivery are governed
by the laws of the State of New York, by the Non-U.S. Guarantors, and when the
Guarantees have been paid for by the Purchasers in accordance with the terms of
the Purchase Agreement (assuming the due authorization, execution and delivery
of the Indenture by the Trustee and each of the Non-U.S. Guarantors, due
authentication and delivery of the Notes by the Trustee in accordance with the
Indenture and due authorization, execution and delivery of the Guarantees by the
Non-U.S Guarantors), the Guarantees will constitute the valid and binding
obligations of each of the Guarantors and will be enforceable against each of
the Guarantors in accordance with their terms.

 

A-1



--------------------------------------------------------------------------------

(6) The shares of common stock, $0.01 par value per share, of the Company’s (the
“Common Stock”) initially issuable upon conversion of the Notes pursuant to the
Indenture have been authorized and validly reserved for issuance by all
necessary corporate action of the Company and, when issued upon conversion of
the Notes in accordance with the terms of the Notes and the Indenture, will be
validly issued, fully paid and nonassessable.

(7) The holders of shares of Common Stock are not entitled to any statutory
pre-emptive rights pursuant to the General Corporation Law of the State of
Delaware (the “DGCL”), or any pre-emptive rights pursuant to the Restated
Certificate of Incorporation of the Parent, as amended (the “Certificate of
Incorporation”), or the Amended and Restated Bylaws of the Company (the
“Bylaws”).

(8) The Company has an authorized equity capitalization as set forth in the Time
of Sale Memorandum and the Final Memorandum under the caption “Description of
Capital Stock.”

(9) No consent, approval, authorization or order of, or filing with, any
federal, California or New York governmental agency or body or any federal,
California or New York court is required in connection with the execution,
delivery or performance of the Purchase Agreement, the Indenture or the Notes by
the Issuing Subsidiary or the Guarantors, or in connection with the issuance or
sale of the Notes by the Issuing Subsidiary to the Initial Purchasers or the
compliance by the Issuing Subsidiary or the Guarantors with the terms and
provisions of the Indenture and the Notes, except (i) as may be required under
state securities or “blue sky” laws, (ii) periodic and other reporting
requirements under the Securities Exchange Act of 1934 and the rules and
regulations thereunder or (iii) filing requirements of Regulation D under the
Securities Act of 1933 (the “Securities Act”).

(10) The (i) execution, delivery and performance by the Issuing Subsidiary and
each of the Guarantors of (A) the Indenture, (B) the Purchase Agreement and
(C) the Notes, (ii) issuance and sale of the Notes by the Issuing Subsidiary and
the Guarantors and (iii) compliance with the terms and provisions of the
Indenture, the Purchase Agreement and the Notes by the Issuing Subsidiary and
the Guarantors will not violate any law or regulation known to us to be
generally applicable to transactions of this type (other than federal and state
securities or “blue sky” laws, as to which we express no opinion in this
paragraph), or any order or decree of any federal, New York or California court,
arbitrator or governmental agency that is binding upon the Issuing Subsidiary or
the Guarantors or their properties or violate or result in a default under any
of the terms and provisions of the Certificate of Incorporation or the Bylaws of
the Parent or any agreement to which the Issuing Subsidiary or Guarantors is a
party or bound (this opinion being limited (x) to those orders and decrees
identified on Exhibit A attached hereto and to those agreements identified on
Exhibit B attached hereto and (y) in that we express no opinion with respect to
any violation or default (1) not readily ascertainable from the face of any such
order, decree or agreement, (2) arising under or based upon any cross-default
provision insofar as it relates to a violation of or default under an agreement
not identified on Exhibit B attached hereto or (3) arising as a result of any
violation of or default under any agreement or covenant by failure to comply
with any financial or numerical requirement requiring computation).

 

A-2



--------------------------------------------------------------------------------

(11) It is not necessary in connection with the offer and sale of the Notes to
the Initial Purchasers under the Purchase Agreement or in connection with the
initial resale of Notes by the Initial Purchasers in accordance with the
Purchase Agreement, the Time of Sale Memorandum and the Final Memorandum to
register the Notes under the Securities Act or to qualify the Indenture under
the Trust Indenture Act of 1939.

(12) None of the Issuing Subsidiary or the Guarantors is and, solely after
giving effect to the offering and sale of the Notes and the application of
proceeds therefrom as described in the Final Memorandum under the caption “Use
of Proceeds,” will be, required to register as an “investment company,” as such
term is defined in the Investment Company Act of 1940.

(13) The statements in the Time of Sale Memorandum and the Final Memorandum
under the captions “Description of Notes,” “Description of Other Indebtedness”
and “Certain United States Federal Income Tax Considerations,” insofar as such
statements purport to summarize legal matters or provisions of documents
referred to therein, present fair summaries of such legal matters and documents
in all material respects.

(14) The statements contained in the Time of Sale Memorandum and the Final
Memorandum under the caption “Description of Capital Stock,” insofar as such
statements purport to summarize the Parent’s Restated Certificate of
Incorporation or Amended and Restated By-laws, each as amended to the date of
the Time of Sale Memorandum, or provisions of the DGCL, present fair summaries
thereof in all material respects.

(15) Each of the Security Documents has been duly authorized, executed and
delivered by the U.S. Guarantors, and is a valid and binding agreement of the
Issuing Subsidiary and the Guarantors, enforceable against the Issuing
Subsidiary and the Guarantors in accordance with its terms.

(16) Each of the Security Documents creates a valid security interest in favor
of the Collateral Agent for the benefit on the Holders in that portion of the
collateral described therein in which a valid security interest may be created
under Article 9 of the Uniform Commercial Code (the “UCC Collateral”).

(17) The Financing Statement is in appropriate form for filing in the [specify
relevant filing office] (the “Filing Office”). Upon the proper filing of the
Financing Statement in the Filing Office, the security interest in favor of the
Collateral Agent in the UCC Collateral will be perfected to the extent a
security interest in such UCC Collateral can be perfected under the [specify
relevant jurisdiction] UCC by the filing of a financing statement in that
office.

 

A-3



--------------------------------------------------------------------------------

(18) Subject to the terms and conditions of the Intercreditor Agreement, upon
delivery of that portion of the UCC Collateral that constitutes “certificated
securities” within the meaning of Section 8-102(a)(4) of the [specify relevant
jurisdiction] UCC (the “Pledged Securities”) to the Collateral Agent in, and
while located in, the State of [New York], the security interest in favor of the
Collateral Agent in the Pledged Securities will be perfected.

(19) Subject to the terms and conditions of the Intercreditor Agreement the
provisions of the [Deposit][Securities] Account Control Agreement are effective
under the [specify relevant jurisdiction] UCC to perfect the security interest
in favor of the Collateral Agent in that portion of the UCC Collateral
consisting of the [deposit accounts][financial assets credited to the securities
accounts accounts] maintained with [name of bank or securities intermediary] and
described in the [Deposit][Securities] Account Control Agreement.

No facts have come to our attention that cause us to believe that the Time of
Sale Memorandum, as of __:00 [a.m.] [p.m.], New York City time, on [•], 2012
(which is the time that you have informed us was prior to the first contract of
sale of any Notes by the Initial Purchasers), included any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or that the Final Memorandum, as of its date and as of the
date hereof, included or includes any untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except that we express no view with respect to (i) the
financial statements, financial schedules and other financial data included or
incorporated by reference therein or (ii) the information referred to under the
caption “Independent Auditors” as having been audited by Grant Thornton LLP and
Ernst & Young LLP, as stated in their respective reports thereon incorporated by
reference in the Time of Sale Memorandum.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF OPINION OF JONES DAY, ENGLISH LAW COUNSEL FOR

CERTAIN FOREIGN GUARANTORS

(1) Each of the [English Guarantors] has been duly incorporated and registered
as a limited company and a limited liability partnership respectively under the
laws of England and Wales. The search at the Companies House revealed no order
or resolution for the winding-up of any of the English Guarantors and no notice
of appointment in respect of any English Guarantor of a liquidator, receiver,
administrative receiver or administrator, and the search at the Central Index of
Winding Up Petitions indicated that no petition for the winding up of any
English Guarantor has been presented.

(2) Each of the English Guarantors has the requisite power and authority to
enter into and perform its obligations under the Transaction Documents to which
it is a party.

(3) The Transaction Documents have been duly authorized, executed and delivered
by each of the English Guarantors.

(4) [English law governed security agreements] each constitutes the legally
valid, binding and enforceable obligations of the English Guarantors thereto.

(5) The [English law governed security agreements] each creates valid security
interests over the collateral in favour of the [secured parties].

(6) No further acts, conditions or things are required by the laws and
regulations of England and Wales to be done, fulfilled or performed in England
and Wales in order to enable each of the English Guarantors to enter into,
exercise their rights or perform their obligations under the Transaction
Documents, subject to the provisos to paragraphs 8 and 9 below.

(7) The entry into, execution and delivery of the Transaction Documents by each
of the English Guarantors, the performance by each of the English Guarantors of
their respective obligations thereunder, the English Guarantors’ issuance and
sale of their respective Guarantee to the Purchasers in accordance with the
terms of the Purchase Agreement, the application of the net proceeds therefrom
as described in the Final Memorandum under the caption “Use of Proceeds” do not
and will not conflict with or constitute or result in a breach or default under
(or an event which with notice or the passage of time or both would constitute a
default under) or violation of any of (i) the organizational documents of the
English Guarantors, (ii) the laws and regulations of England and Wales, or
(iiii) the English law security agreements securing the Credit Agreement.

(8) No consent, approval, authorization, licence or order of any court or
governmental or regulatory authority or agency of the United Kingdom is required
for the offering, issuance, sale and delivery of the Notes and the Guarantees to
the Purchasers and/or the sale of the Notes by the Purchasers in accordance with
the terms of the Purchase Agreement or the consummation by the Issuer of the
transactions contemplated by, or performance by the Issuer of any of their
respective obligations under, or execution and delivery by the Issuer of, the
Transaction Documents, including (without limitation) the Notes, provided that
no “offer to the public” of the Notes is made in the United Kingdom as such term
is used in s85 FSMA.



--------------------------------------------------------------------------------

(9) There are no registrations, filings or similar formalities imposed in the
United Kingdom in relation to the offering, issuance, sale or delivery of the
Guarantees by the English Guarantors to the Purchasers or the performance by
each of the English Guarantors of its obligations under, or the execution and
delivery of, the Transaction Documents save that (i) particulars of certain
types of charges created by companies registered in England and Wales or
Northern Ireland must be presented to the Registrar of Companies pursuant to
section 860 of the Companies Act 2006 within the period of 21 days beginning
with the day after the date of the creation of the charges [or, in respect of a
charge created outside the United Kingdom in respect of property situated
outside the United Kingdom, within the period of 21 days beginning with the day
after the date on which the instrument (or a copy thereof) could in due course
of post (and if despatched with due diligence) have been received in the United
Kingdom, in each case,] together with the relevant instrument (if any) [or copy]
and fee. In the case of any such instrument in a language other than English it
must be accompanied by a certified translation into English;.

(10) The statements in the Time of Sale Memorandum and in the Final Memorandum
under the captions “Certain UK Tax Considerations”, “Limitations on Validity and
Enforceability of the Guarantees and Security Interests”, “Service of Process
and Enforcement of Foreign Judgments,” and “Risk Factors—Luxembourg, English,
Canada and Cayman Islands insolvency laws and other jurisdictions may provide
you with less protection than U.S. bankruptcy law”, insofar as they purport to
describe or summarize the provisions of the laws, regulations, proceedings, and
documents referred to therein, are correct in all material respects.

(11) English courts of competent jurisdiction would recognize the choice by each
of the English Guarantors of the laws of the State of New York as a valid choice
of the governing law of the Transaction Documents to which it is a party.

(12) English courts of competent jurisdiction would regard the express
submission by each of the English Guarantors to the jurisdiction of the courts
located in The City of New York, County and State of New York in respect of any
suit or proceeding arising out of or relating to the Transaction Documents prima
facie as a valid submission under the laws of England and Wales.

(13) A final judgment against any of the English Guarantors for the payment of
money by a United States Federal Court or a New York State court sitting in the
State of New York in an action arising out of or in connection with the
Transaction Documents, the transactions contemplated thereby or any action
brought under United States Federal or state securities laws, which is not
subject to appeal or any other means of contestation, which does not constitute
a fine, tax or penalty, and is enforceable in the United States, would be
enforceable against such Guarantor by a court of competent jurisdiction in
England and Wales when asked to render a judgment in accordance with such final
judgment by a United States court, without substantive re-examination or
re-litigation on the merits or the subject matter thereof.

 

B-2



--------------------------------------------------------------------------------

(14) So far as the laws of England and Wales are concerned, there is no reason
why each of the English Guarantors should not legally, validly and effectively
appoint the Authorized Agent as its authorized agent for the purposes described
in the Purchase Agreement and the Indenture.

(15) Provided that the Notes are and continue to be listed on a recognised stock
exchange for the purposes of section 987 of the Income Tax Act 2007, interest
payable under the Notes will not be subject to deduction or withholding for or
on account of United Kingdom income tax. The Euro MTF is a recognised stock
exchange. Our understanding of current HMRC practice is that securities which
are admitted to the official list by the Société de la Bourse de Luxembourg and
admitted to trading on the Euro MTF will be regarded as “listed on a recognised
stock exchange” for these purposes and the Irish Stock Exchange is a recognised
stock exchange for these purposes

(16) No United Kingdom stamp duty or stamp duty reserve tax should be payable in
the United Kingdom upon the execution or, where appropriate, delivery of the
Transaction Documents or the issuance of the Notes into [DTC, Euroclear or
Clearstream, Luxembourg.]

 

B-3



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF OPINION OF MNKS, LUXEMBOURG LAW COUNSEL FOR

THE ISSUING SUBSIDIARY

1. Status

LuxCo has been duly incorporated for an unlimited duration and validly exists in
the form of a public limited company (société anonyme) under the laws of
Luxembourg with full power, authority and capacity to carry on its business and
own its properties within the limits of its corporate object clause as stated in
its Articles of Incorporation under the laws of Luxembourg.

2. Corporate power and authority

LuxCo has the corporate power under its Articles of Incorporation and the laws
of Luxembourg to execute the Agreements, to issue the Notes and to perform its
obligations thereunder and has taken all corporate actions necessary for the
valid execution of the Agreements, the issuance of the Notes and the performance
of its obligations thereunder.

3. No immunity from jurisdiction

LuxCo has the capacity to sue and to be sued in its own name and, with respect
to its obligations under the Agreements and the Notes, does not enjoy any
immunity from jurisdiction under Luxembourg law.

4. No Judicial Decision

On the basis of the Certificate only, as of [•] December 2012, no Judicial
Decision has been registered with the RCS in respect of LuxCo.

5. No conflict with laws

The execution of the Agreements and the issuance of the Notes by LuxCo and the
performance of its obligations thereunder do not conflict with or result in a
breach of any of the terms or provisions of its Articles of Incorporation or the
1915 Law.

6. Due execution

The Agreements have been duly executed by or on behalf of LuxCo.



--------------------------------------------------------------------------------

7. No consents

The execution of the Agreements and the issuance of the Notes by LuxCo and the
performance of its obligations thereunder do not require any consent,
authorisation, license or approval from, action by, notice to, or filing or
registration with, any government, administration or other authority or court in
Luxembourg. It is not necessary in order to ensure the legality, validity,
enforceability or admissibility in evidence of the Agreements that they be
filed, recorded, registered or enrolled with any court or authority in
Luxembourg or that any other action be taken in relation to the same or any of
them.

8. No stamp duty

No stamp or registration duty, or similar taxes or charges are payable in
Luxembourg in connection with the execution by LuxCo of the Agreements, the
issuance of the Notes and the performance of its obligations thereunder.

9. Choice of law

The choice of New York law as the law governing the New York Law Agreements and
the Notes will be upheld as a valid choice of law by the courts of Luxembourg in
accordance with and subject to the Rome I Regulation (as defined below).

10. Submission to jurisdiction

The submission to jurisdiction by LuxCo contained in the New York Law Agreements
and the Notes is valid, binding and enforceable on the Company, as further
provided for in Council Regulation 44/2001 (as defined below).

11. Enforcement of foreign judgments

Any final civil or commercial judgment rendered by any New York court of
competent jurisdiction located in the State of New York in an action to enforce
the obligations of LuxCo under the New York Law Agreements and the Notes will be
enforceable in Luxembourg subject to Luxembourg ordinary rules on enforcement
(exequatur) of foreign judgments. Pursuant to such rules, an enforceable
judgment rendered by any court of the State of New York based on contract would
not directly be enforceable in Luxembourg. However, a party who obtains a
judgment in a court of the State of New York may initiate enforcement
proceedings in Luxembourg (exequatur), by requesting enforcement of the New York
judgment before the District Court (Tribunal d’Arrondissement), pursuant to
Section 678 of the New Luxembourg Code of Civil Procedure. The District Court
will authorize the enforcement in Luxembourg of the New York judgment if it is
satisfied that the following conditions are met:

 

  (a) the New York judgment is final and enforceable (exécutoire) in the State
of New York;

 

  (b) the jurisdiction of the New York court is founded according to Luxembourg
private international law rules and to the applicable domestic New York
jurisdiction rules;

 

B-2



--------------------------------------------------------------------------------

  (c) the New York court has applied to the dispute the substantive law which
would have been applied by a Luxembourg court;

 

  (d) the principles of natural justice have been complied with; and

 

  (e) the New York judgment does not contravene the Luxembourg international
public policy.

Luxembourg courts do currently not review the merits of New York judgments even
though there is no statutory prohibition of such review.

12. No withholding tax

Under Luxembourg law, there is no withholding tax or other tax or duty imposed
by the Grand Duchy of Luxembourg on any payment made or to be made by LuxCo
under the Agreements and the Notes.

13. No Luxembourg tax residency

The holders of the Notes will not be deemed to be resident, domiciled or to be
carrying on business in Luxembourg or subject to taxation in Luxembourg solely
by reason of the execution of the Agreements or the enforcement of their rights
thereunder.

14. Prospectus

(1) The statements made in the Prospectus under the headings “Enforceability of
civil liabilities (Luxembourg section)”, “Certain Luxembourg Tax Consideration”
and “Limitations on Validity and Enforceability of the Guarantees and the
Security Interests (Luxembourg section)”, insofar as those statements summarize
matters of Luxembourg law, fairly and accurately summarize or describe such
matters in all material respects.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF OPINION OF MCCARTHY TETRAULT, CANADIAN LAW

COUNSEL FOR CERTAIN FOREIGN GUARANTORS

(1) [The Guarantor is a corporation amalgamated and existing under the Canada
Business Corporations Act.]

(2) The Guarantor has the requisite power and authority to enter into and
perform its obligations under the Transaction Documents to which it is a party.

(3) The Transaction Documents have been duly authorized, executed and delivered
by the Guarantor.

(4) The Transaction Document(s) governed by Ontario law each constitutes a
legally, valid, binding and enforceable obligation of the parties thereto.

(5) Each security document governed by Ontario law:

 

  (a) creates a valid security interest in favour of the [Collateral Agent] in
the collateral described therein that is personal property to which the Personal
Property Security Act (Ontario) (the “PPSA”) applies in which the Guarantor that
is a party thereto now has rights, and

 

  (b) is sufficient to create a valid security interest in favour of the
[Collateral Agent] in the collateral described therein that is personal property
to which the PPSA applies in which the Guarantor that is a party thereto
hereafter acquires rights when those rights are acquired by such Guarantor,

in each case to secure the payment and performance of the obligations described
therein as being secured thereby.

(6) The execution and delivery of the Transaction Documents by the Guarantor and
the performance by the Guarantor of its respective obligations thereunder do not
and will not conflict with or constitute or result in a breach or default under
(or an event which with notice or the passage of time or both would constitute a
default under) or violation of any of (i) the articles and by-laws of the
Guarantor or (ii) any law or regulation of the Province of Ontario binding on or
applicable to the Guarantor.

 



--------------------------------------------------------------------------------

(7) No consent, approval, authorization or order of any court or governmental
authority in the jurisdiction of organization of the Guarantor is required for
the execution, delivery and performance by the Guarantor under the Transaction
Documents other than the registration of a financing statement under the PPSA.

(8) In any proceeding in a court of competent jurisdiction in the Province of
Ontario for the enforcement of the [Transaction Documents governed by New York
law], such court would apply the laws of the State of New York], in accordance
with the parties’ choice of the laws of the State of New York in the
[Transaction Documents governed by New York law], to all issues that under the
laws of the Province of • are to be determined in accordance with the chosen law
of the contract, provided that:

 

  (a) the parties’ choice of the laws of the State of New York is bona fide and
legal and there is no reason for avoiding the choice on the grounds of public
policy, as such criteria would be applied by the courts in the Province of
Ontario; and

 

  (b) in any such proceeding, and notwithstanding the parties’ choice of law,
such court:

 

  (i) will not take judicial notice of the provisions of the laws of the State
of New York but will only apply such provisions if they are pleaded and proven
by expert testimony;

 

  (ii) will apply the laws of the Province of Ontario and the laws of Canada
applicable therein that, under such laws, would be characterized as procedural
and will not apply any law of the State of New York that, under the laws of the
Province of Ontario and the laws of Canada applicable therein, would be
characterized as procedural;

 

  (iii) will apply provisions of the laws of the Province of Ontario and the
laws of Canada applicable therein that have overriding effect;

 

  (iv) will not apply any law of the State of New York if its application would
be contrary to public policy, as such term is interpreted under the laws of the
Province of Ontario and the laws of Canada applicable therein;

 

  (v) will not apply any law of the State of New York if such application would
be characterized under the laws of the Province of Ontario and the laws of
Canada applicable therein as the direct or indirect enforcement of a foreign
revenue, expropriatory, penal or other public law; and

 

  (vi) will not enforce the performance of any obligation that is illegal under
the laws of any jurisdiction in which the obligation is to be performed.

 

B-2



--------------------------------------------------------------------------------

(9) The Corporation has the power to submit to, and, assuming such submission is
valid, binding and enforceable under the laws of the State of New York, pursuant
to Section • of the • Agreement (and subject to the limitations contained
therein) has legally, validly, effectively and irrevocably submitted to, the
[exclusive] [non-exclusive] jurisdiction of the [federal and state courts
located in the City of] • in respect of any legal action, suit or proceeding
arising out of the • Agreement.

(10) A court of competent jurisdiction in the Province of Ontario would give a
judgment based upon a final and conclusive in personam judgment of a court
exercising jurisdiction in the State of New York for a sum certain, obtained
against the Corporation with respect to a claim arising out of the [Transaction
Documents governed by New York law] (a “Foreign Judgment”), without
reconsideration of the merits:

 

  (a) provided that:

 

  (i) the court granting the Foreign Judgment had “jurisdiction” over the
Guarantor because the Guarantor was served in the State of New York with
originating process, the Guarantor had attorned to the jurisdiction of the court
granting the Foreign Judgment or there was a real and substantial connection
between the claim and the court granting the Foreign Judgment;

 

  (ii) an action to enforce the Foreign Judgment must be commenced in the court
in the Province of Ontario within any applicable limitation period;

 

  (iii) such court has discretion to stay or decline to hear an action on the
Foreign Judgment if the Foreign Judgment is under appeal or there is another
subsisting judgment in any jurisdiction relating to the same cause of action as
the Foreign Judgment;

 

  (iv) such court will render judgment only in Canadian dollars; and

 

  (v) an action in such court on the Foreign Judgment may be affected by
bankruptcy, insolvency or other laws of general application limiting the
enforcement of creditors’ rights generally; and

 

  (b) subject to the following defences:

 

  (i) the Foreign Judgment was obtained by fraud or in a manner contrary to the
principles of natural justice provided that the Foreign Judgment would not be
contrary to natural justice by reason only that service of process was effected
on the agent for service of process appointed by the Guarantor pursuant to the
Transaction Documents;

 

B-3



--------------------------------------------------------------------------------

  (ii) the Foreign Judgment is for a claim that under the laws of the Province
of Ontario or the laws of Canada applicable therein would be characterized as
based on a foreign revenue, expropriatory, penal or other public law;

 

  (iii) the Foreign Judgment is contrary to public policy, as such term is
interpreted under the laws of the Province of Ontario and the laws of Canada
applicable therein, or to an order made by the Attorney General of Canada under
the Foreign Extraterritorial Measures Act (Canada) or by the Competition
Tribunal under the Competition Act (Canada) in respect of certain judgments
referred to in these statutes; and

 

  (iv) the Foreign Judgment has been satisfied or is void or voidable under the
laws of the State of New York.

(11) In any proceeding taken in the Province of Ontario in relation to the
[Transaction Documents governed by New York law] the Guarantor will not be
entitled to claim for itself or any of its assets immunity from service, suit,
attachment, execution, set-off or other legal action or proceeding.

(12) It is not necessary that the [Transaction Documents governed by New York
law], or any other document, be filed, recorded or enrolled with any
governmental authority or regulatory body or that any stamp, registration or
similar transaction tax be paid [with respect thereto in order to ensure the
legality, validity], enforceability or, except for compliance with the rules of
the relevant court, the admissibility into evidence of the [Transaction
Documents governed by New York law] in the Province of Ontario. There is no
legislation in the Province of Ontario that requires the [Transaction Documents
governed by New York law] to be in a particular legal form for the effectiveness
and enforcement thereof in the courts of the Province of Ontario.

(1) (13) [The statements in the Time of Sale Memorandum and in the Final
Memorandum under the captions “Limitations on Validity and Enforceability of the
Guarantees and Security Interests” and “Service of Process and Enforcement of
Foreign Judgments”; insofar as they purport to describe or summarize the
provisions of the laws, regulations, proceedings, and documents referred to
therein, are accurate descriptions or summaries thereof in all material
respects.]

 

B-4



--------------------------------------------------------------------------------

EXHIBIT B-4

FORM OF OPINION OF MAPLES AND CALDER, CAYMAN ISLANDS

LAW COUNSEL FOR CERTAIN FOREIGN GUARANTORS

 

(1) The Company has been duly incorporated as an exempted company with limited
liability and is validly existing and in good standing under the laws of the
Cayman Islands.

 

(2) The Company has all requisite power and authority under the Memorandum and
Articles to enter into, execute and perform its obligations under the
Transaction Documents, and to own and lease it properties and conduct its
business as described in the Time of Sale Memorandum and the Final Memorandum.

 

(3) The execution and delivery of the Transaction Documents do not, and the
performance by the Company of its obligations under the Transaction Documents
will not, conflict with or result in a breach of any of the terms or provisions
of the Memorandum and Articles or any law, public rule or regulation applicable
to the Company currently in force in the Cayman Islands.

 

(4) The execution, delivery and performance of the Transaction Documents, the
issuance and sale of the Guarantee to the Purchasers (as defined in the Purchase
Agreement) in accordance with the terms of the Purchase Agreement have been
authorised by and on behalf of the Company and, upon the execution and
unconditional delivery of the Transaction Documents by any officer or director
of the Company for and on behalf of the Company, the Transaction Documents will
have been duly executed and delivered on behalf of the Company and will
constitute the legal, valid and binding obligations of the Company enforceable
in accordance with their terms.

 

(5) No authorisations, consents, approvals, licences, validations or exemptions
are required by law from any governmental authorities or agencies or other
official bodies in the Cayman Islands in connection with:

 

  (i) the execution, creation or delivery of the Transaction Documents by and on
behalf of the Company;

 

  (ii) subject to the payment of the appropriate stamp duty, enforcement of the
Transaction Documents against the Company; or

 

  (iii) the performance by the Company of its obligations under the Transaction
Documents.



--------------------------------------------------------------------------------

(6) No taxes, fees or charges (other than stamp duty) are payable (either by
direct assessment or withholding) to the government or other taxing authority in
the Cayman Islands under the laws of the Cayman Islands in respect of:

(i) the execution or delivery of the Transaction Documents;

(ii) the enforcement of the Transaction Documents; or

(iii) payments made under, or pursuant to, the Transaction Documents.

The Cayman Islands currently have no form of income, corporate or capital gains
tax and no estate duty, inheritance tax or gift tax.

 

(7) The courts of the Cayman Islands will observe and give effect to the choice
of the Relevant Law as the governing law of the Transaction Documents.

 

(8) The submission by the Company in the Transaction Documents to the
[non-]exclusive jurisdiction of the courts of the State of New York is legal,
valid and binding on the Company assuming that the same is true under the
governing law of the Transaction Documents and under the laws, rules and
procedures applying in the courts of the State of New York.

 

(9) The appointment by the Company in the Transaction Documents of an agent to
accept service of process in the State of New York is legal, valid and binding
on the Company assuming the same is true under the governing law of the
Transaction Documents.

 

(10) Based solely on our search of the Register of Writs and Other Originating
Process (the “Court Register”) maintained by the Clerk of the Court of the Grand
Court of the Cayman Islands from the date of incorporation of the Company to the
close of business (Cayman Islands time) on 8 December 2012 (the “Litigation
Search”), the Court Register disclosed no writ, originating summons, originating
motion, petition (including any winding-up petition), counterclaim nor third
party notice (“Originating Process”) nor any amended Originating Process pending
before the Grand Court of the Cayman Islands, in which the Company is a
defendant or respondent.

 

(11) Although there is no statutory enforcement in the Cayman Islands of
judgments obtained in the Relevant Jurisdiction, a judgment obtained in such
jurisdiction will be recognised and enforced in the courts of the Cayman Islands
at common law, without any re-examination of the merits of the underlying
dispute, by an action commenced on the foreign judgment debt in the Grand Court
of the Cayman Islands, provided such judgment:

(i) is given by a foreign court of competent jurisdiction;

 

B-2



--------------------------------------------------------------------------------

(ii) imposes on the judgment debtor a liability to pay a liquidated sum for
which the judgment has been given;

(iii) is final;

(iv) is not in respect of taxes, a fine or a penalty; and

(v) was not obtained in a manner and is not of a kind the enforcement of which
is contrary to natural justice or the public policy of the Cayman Islands.

 

(12) It is not necessary to ensure the legality, validity, enforceability or
admissibility in evidence of the Transaction Documents that any document be
filed, recorded or enrolled with any governmental authority or agency or any
official body in the Cayman Islands.

 

(13) The Company is not entitled to any immunity under the laws of the Cayman
Islands whether characterised as sovereign immunity or otherwise for any legal
proceedings in the Cayman Islands to enforce or to collect upon the Transaction
Documents.

 

(14) None of the parties to the Transaction Documents (other than the Company)
or the holders of Notes is or will be treated as resident, domiciled or carrying
on or transacting business in the Cayman Islands solely by reason of the
negotiation, preparation, execution or enforcement of the Transaction Documents.

 

(15) The statements made in the Time of Sale Memorandum and the Final Memorandum
under the headings “[Limitations on Validity and Enforcement of the Guarantees
and Security Interests”, “Service of Process and Enforcement of Foreign
Judgments” and “Risk Factors – The insolvency laws of Luxembourg, England,
Canada, the Cayman Islands and other jurisdictions may provide you with less
protection than U.S. bankruptcy law] are correct in so far as such statements
are summaries of or relate to Cayman Islands law.

 

(16) In relation to the Security Document:

(i) the courts of the Cayman Islands will recognise the security interest
created by the Security Document;

(ii) no steps are required as a matter of Cayman Islands law to perfect such
security interest or to regulate its ranking in order of priority; and

(iii) the security interest created by the Security Document will have priority
over any claims by third parties (other than those preferred by law), including
any liquidator or a creditor of the Company, subject in the case of a winding up
of the Company in a jurisdiction other than the Cayman Islands to any provisions
of the laws of that jurisdiction as to priority of claims in a winding up.

 

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LOCK-UP LETTER

_____________, 2012

Morgan Stanley & Co. LLC

1585 Broadway

New York, NY 10036

Ladies and Gentlemen:

The undersigned understands that Morgan Stanley & Co. LLC (“Morgan Stanley”)
proposes to enter into a Purchase Agreement (the “Purchase Agreement”) with
Oclaro, Inc., a Delaware corporation (the “Company”), providing for the offering
(the “Offering”) by Morgan Stanley of $[25,000,000] principal amount of
convertible senior notes of the Company (the “Securities”). The Securities will
be convertible into shares of the common stock, par value $0.01 per share, of
the Company (the “Common Stock”).



--------------------------------------------------------------------------------

To induce Morgan Stanley to participate in the Offering and to continue its
efforts in connection with the Offering, the undersigned hereby agrees that,
without the prior written consent of Morgan Stanley, it will not, during the
period commencing on the date hereof and ending 90 days after the date of the
final offering memorandum relating to the Offering (the “Final Memorandum”),
(1) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock beneficially owned (as such term is used
in Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), by the undersigned or any other securities so owned convertible into or
exercisable or exchangeable for Common Stock or (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise. The foregoing sentence
shall not apply to (a) transfers of shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock as a bona fide
gift, provided that in the case of any transfer pursuant to this clause (a),
(i) each donee shall sign and deliver a lock-up letter substantially in the form
of this letter and (ii) no filing under Section 16(a) of the Exchange Act,
reporting a reduction in beneficial ownership of shares of Common Stock, shall
be required or shall be voluntarily made during the restricted period referred
to in the foregoing sentence, (b) the transfer of shares of Common Stock in
accordance with a trading plan pursuant to Rule 10b5-1 under the Exchange Act
existing prior to the date hereof, (c) the establishment of a trading plan
pursuant to Rule 10b5-1 under the Exchange Act for the transfer of shares of
Common Stock, provided that (i) such plan does not provide for the transfer of
Common Stock during the 90-day restricted period and (ii) to the extent a public
announcement or filing under the Exchange Act is required of or voluntarily made
by or on behalf of the undersigned or the Company regarding the establishment of
such plan, such announcement or filing shall include a statement to the effect
that no transfer of Common Stock may be made under such plan during the 90-day
restricted period, (d) the exercise of options granted under the Company’s stock
incentive plans, provided that the shares of Common Stock delivered upon such
exercise are subject to the restrictions set forth in the forgoing sentence and
(e) transfers of shares of Common Stock to the Company (i) as forfeitures to
satisfy tax withholding and remittance obligations of the undersigned in
connection with the vesting or exercise of equity awards granted pursuant to the
Company’s stock incentive plans in existence as of the date of the Final
Memorandum, or (ii) pursuant to a net exercise or cashless exercise by the
undersigned of outstanding equity awards pursuant to the Company’s stock
incentive plans in existence as of the date of the Final Memorandum. In
addition, the undersigned agrees that, without the prior written consent of
Morgan Stanley, it will not, during the period commencing on the date hereof and
ending 90 days after the date of the Final Memorandum, make any demand for or
exercise any right with respect to, the registration of any shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock. The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s shares of Common Stock except in compliance with
the foregoing restrictions.

The undersigned understands that the Company and Morgan Stanley are relying upon
this agreement in proceeding toward consummation of the Offering. The
undersigned further understands that this agreement is irrevocable and shall be
binding upon the undersigned’s heirs, legal representatives, successors and
assigns. This agreement shall lapse and become null and void if the Offering
shall not have been consummated on or before December 31, 2012.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to a
Purchase Agreement, the terms of which are subject to negotiation between the
Company and Morgan Stanley.

 

Very truly yours,

 

 

B-2



--------------------------------------------------------------------------------

Annex A

LIST OF EXECUTIVE OFFICERS AND DIRECTORS

SIGNING LOCK-UP AGREEMENTS

Section 16 Officers:

Alain Couder

Jerry Turin

Terry Unter

Kate Rundle

Jim Haynes

Yves LeMaitre

Members of the Board of Directors:

Edward Collins

Lori Holland

Kendall Cowan

William Smith

Marissa Peterson

Greg Dougherty

Harry Bosco

David Lee

Joel Smith



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------